PER CURIAM.
The question submitted to us in this action has recently been passed upon by the appellate division of the Fourth department, in the case of City of Rochester v. Coe, 49 N. Y. Supp. 502. We have read the opinion of Hardin, J., delivered in that case, and see no reason to doubt that he has reached a correct conclusion as to the construction that should be given to the provisions of Laws 1896, c. 908. On the authority of the case referred to, the order appealed from must be reversed, with $10 costs and disbursements, and the case remitted to the special term, in order that it be determined whether the assessment in question is erroneous because unequal.